[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 29, 2008
                               No. 08-12252                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-20715-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ERNESTO MARTIN,
a.k.a. El Platino,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (October 29, 2008)

Before HULL, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Ernesto Martin appeals his 216-month sentence for conspiracy to possess
with intent to distribute five kilograms or more of cocaine, 21 U.S.C. § 846, and

possession with intent to distribute five kilograms or more of cocaine, 21 U.S.C. §

841(a)(1). On appeal, Martin argues that his offense level calculation should have

been reduced by two levels because he was a minor participant. We affirm.

                            STANDARD OF REVIEW

       We review “a district court’s determination of whether a defendant qualifies

for a minor role adjustment . . . only for clear error.” United States v. Rodriguez

De Varon, 175 F.3d 930, 934 (11th Cir. 1999) (en banc). “[T]he district court

ha[s] considerable discretion in making this fact-intensive determination.” Id. at

946.

                                   DISCUSSION

       Martin asserts that there were two groups of defendants with different

relevant conduct in the conspiracy. Four defendants, including Martin, were

convicted of crimes related to the original conspiracy to distribute 100 kilograms

of cocaine. Two defendants were convicted of crimes relating to the 18 kilograms

of cocaine actually received by the co-conspirators. Because he was held

responsible for the entire 100 kilograms, Martin argues that the district court

erroneously compared his role in the offense with the roles of the two defendants

held responsible for only the 18 kilograms.



                                           2
      A two-level reduction for playing a minor role is appropriate if the defendant

“[was] less culpable than most other participants,” but his role was not minimal.

U.S. S ENTENCING G UIDELINES M ANUAL § 3B1.2 cmt. n.5 (2007). “[T]he

defendant . . . bears the burden of proving a mitigating role in the offense by a

preponderance of the evidence.” Rodriguez De Varon, 175 F.3d at 939 (citations

omitted).

      The district court analyzes the mitigating role of a defendant “by two modes

of analysis: First, . . . the district court must measure the defendant’s role against

the relevant conduct for which []he was held accountable at sentencing . . . .

Second, the district court may also measure the defendant’s role against the other

participants, to the extent that they are discernable, in that relevant conduct.” Id. at

945. An offense may involve no minor or minimal participant. Id. at 944.

      At sentencing, the district court briefly asked defense counsel whether

Martin did more or less in the conspiracy than one of the defendants held

responsible for only 18 kilograms of cocaine. Even if the district court’s question

were an attempt to compare Martin’s conduct to that defendant’s, the court did not

commit reversible error. The probation officer found that none of the six co-

conspirators deserved a mitigating-role reduction. Similarly, the government did

not recommend to the district court that any of the co-conspirators be held to a



                                            3
leadership role.

      Martin has not shown by a preponderance of the evidence that his role was

minor in the conduct for which he was held accountable. Nor did the district court

improperly measure Martin’s role in the conspiracy “against the relevant conduct

for which []he was held accountable at sentencing.” Id. at 945. Thus, the district

court did not clearly err in finding that Martin was not entitled to a mitigating-role

reduction.

                                   CONCLUSION

      After carefully reviewing the record and the parties’ briefs, we discern no

reversible error.

      AFFIRMED.




                                           4